department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c o f f i c e o f t h e c h i e f c o u n s e l date number release date conex-137044-13 uil the honorable raúl labrador member u s house of representative sec_33 east broadway suite meridian idaho attention ---------------------------- dear congressman labrador i apologize for the delay in responding to your inquiry dated date on behalf of your constituent ---------------------------------------------------------------------------------------------- she asked for information about her organization’s employment_tax obligations such as federal_income_tax withholding social_security_tax and medicare_tax we cannot rule on this factually intensive matter apart from the procedure for issuing a formal opinion described in revproc_2013_1 irb but hope the following is helpful to ---------------------- the key to determining employment_tax responsibility is identifying the employer- employee relationship to establish whether the worker is an employee or an independent_contractor with respect to a taxpayer the determination of an employer- employee relationship is made in regards to common_law rules under a facts-and- circumstances analysis the general_rule states that such relationship exists when the person for whom the services are performed has the right to control and direct the individual who performs the services not only as to the result to be accomplished but also as to the details and means by which that result is accomplished we have identified three categories of evidence we consider when making this determination behavioral financial and type of relationship behavioral does the taxpayer control or have the right to control what the worker does and how the worker does his or her job conex-137044-13 financial are the business aspects of the worker’s job controlled by the taxpayer type of relationship are there written contracts or employee type benefits for example pension_plan insurance vacation pay if the taxpayer is the employer the taxpayer is liable for employment_taxes_generally wages paid to employees working in the united_states are subject_to social_security and medicare taxes half of the social_security and medicare taxes are jmposed upon employees and half imposed upon the employer the employer is responsible for collecting and paying over the employee portion of these taxes as well as paying the employer portion of these taxes internal_revenue_code irc sec_3101 sec_3102 sec_3111 sec_3121 generally wages paid to employees working in the united_states are also subject_to federal_unemployment_tax_act futa_tax which the employer pays sec_3301 sec_3306 generally wages paid to employees employed in the united_states are subject_to federal_income_tax withholding sec_3401 sec_3402 sec_3403 i have enclosed a copy of publication circular_e employer’s tax guide which provides guidance on employment_tax withholding by a foreign_employer of united_states employees working in the united_states this letter only explains certain general principles of law it is intended for informational purposes only and does not constitute a ruling see revproc_2013_1 sec_2 2013_1_irb_1 date if you have any additional questions please contact me at ---------------------- or ------------ -------------- at --------------------- sincerely michael swim senior technician reviewer employment_tax branch division counsel associate chief_counsel tax exempt government entities enclosure
